Order of the Appellate Division reversed, with costs in this court and in the Appellate Division, and the determination of the Board of Regents annulled, on the ground that the sending of the letters by appellant did not, under the circumstances, constitute such advertising “ by means of * * * letters ” as is made a basis for disciplinary action by paragraph (d) of subdivision 2 of section 6514 of the Education Law. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.